Citation Nr: 1221786	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-03 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for irritable bowel syndrome.  

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for spots on lung, to include shortness of breath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to April 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in December 2005 by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issue of entitlement to service connection for spots on lungs is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In March 2011, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a low back disorder, irritable bowel syndrome, and headaches.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for irritable bowel syndrome have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2011). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

By a December 2005 rating decision, the RO denied service connection for a low back disorder, irritable bowel syndrome, and headaches.  The Veteran submitted a timely notice of disagreement.  The Veteran perfected his appeal with respect to these issues in February 2008.  In a March 2011 written statement from the Veteran's representative, withdrawal of the issues of service connection for a low back disorder, irritable bowel syndrome, and headaches was requested.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the aforementioned issues and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a low back disorder is dismissed.  

The appeal as to the issue of entitlement to service connection for irritable bowel syndrome is dismissed.  

The appeal as to the issue of entitlement to service connection for headaches is dismissed.



REMAND

In February 2008, the Veteran submitted a VA Form 21-4142 identifying medical treatment from Dr. H. for his lungs.  The Veteran also attached treatment records from Dr. H. and submitted a statement from Dr. H. dated in January 2008.  However, it does not appear that the RO requested records from Dr. H.  Although there are some records associated with the claims file, the complete private treatment records were not requested by the RO.  As such, a remand is warranted in order to request these identified records.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for a lung disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Additionally, the RO must attempt to obtain the identified medical records from Dr. H. and associate the records with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Once the above action has been completed, the RO must re-adjudicate the Veteran's claim of entitlement to service connection for a lung disorder, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Appellant until he receives further notice; however, the Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


